DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "said card was formed by cold lamination via injection molding" which is vague/ indefinite because injection molding and cold lamination are different processes.  It is indefinite how one cold laminates “via” injection molding.  Cold lamination is interpreted as laminating layers with adhesives that are not heat activated/ applied with heat.  Injection molding is interpreted as the shaping of rubber/ plastic articles by injecting heated material into a mold.  As such it is unclear how the card is formed by cold lamination “via” injection molding.  
 Appropriate correction is requested.  For purposes of Examination the Examiner will interpreted the claims in light of the spec which says injection molding is an example of cold lamination (paragraph [0008] which says “cold laminated (e.g., injection molding) to form a card. This is the sole mention of cold lamination and injection molding in the specification.
For further clarification, the Examiner notes that the provisional application 61/097,401 teaches that a card can be manufactured and laminated, and that can include cold lamination (paragraph [0019]).  However, in the same paragraph an example is provided: “The card may 25 be laminated. For example, the board may be placed into a mold and warm laminate may be injected into the mold. The mold may be removed such that a card is provided. Molding may take place, for example, on the sheet level and then cut into cards.”  This appears to teach the use of a warm (not cold) material that is injection molded.  This injection molding process results in a laminate (outer) layer/structure  While this example teaches warm laminating material poured in a mold, it is unclear how this is cold lamination or what material a cold laminate would be and how it would cure, for example, as only a warm laminate in a molding  operation is taught.  
The Examiner therefore is unclear what cold laminate means because it seems like it is just injection molding.  Further, while an example of warm material is provided, cold material in a mold is not described and it is unclear hold cold material is set and cured as it is not described int eh specification.  
Again the language “cold lamination via injection molding” is suggested by the Examiner to be modified.
Appropriate correction is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom (US 20030209608) in view of Tiffany, III (US 6256873). 
Re claim 1, Blossom teaches a card comprising a magnetic emulator operable to serially communicate a data block of magnetic stripe information (FIG. 5, paragraph [0040]).  Blossom teaches an inductor 59 to emulate/write, which is broadly interpreted as a coil, since inductors are conventionally formed from a coil shape.
Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.   For further support, Blossom teaches a plastic card (paragraph [0042])+  and thus is interpreted as the same or obvious as that recited, as the process does not appear to impart distinctive structural characteristics to the final product that are not supported by the prior art teachings, as the prior art card produced does not appear materially different  (final product) than that claimed and that which is routine and common in the art.  Namely, that a traditional card is capable of being produced/ the claimed cold lamination via injection molding produces a traditional card (plastics/ polymer).
The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore the Examiner note that the method of forming the card does not result in a product that is non obvious or different/ structurally distinct than the prior art card.  
Nonetheless, Tiffany, III teaches the use of an injection molding machine that is capable of performing cold molding operations for smart card bodies (col 6, lines 42+ and col 8 lines 40+).
Prior to the effective filing date it would have been obvious to combine the teachings for a known card structure to be formed, wherein the forming of the top/ bottom layers to core layers, wherein cold injection is used, is interpreted as cold lamination via injection molding.
Re claim 25, the limitations have been discussed above.
Claims 1 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom (US 20030209608) in view of Perron et al. (US 20020047049). 
Re claim 1, the teachings of Blossom have been discussed above. 
Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.   For further support, Blossom teaches a plastic card (paragraph [0042])+  and thus is interpreted as the same or obvious as that recited, as the process does not appear to impart distinctive structural characteristics to the final product that are not supported by the prior art teachings, as the prior art card produced does not appear structurally different  (final product) than that claimed and that which is routine and common in the art.  Namely, that a traditional card is capable of being produced/ the claimed cold lamination via injection molding produces a traditional card (plastics/ polymer).
The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore the Examiner note that the method of forming the card does not result in a product that is non obvious or different/ structurally distinct than the prior art card.  
Nonetheless, Perron et al. et al. teaches that injection molding, cold laminations, and a combination of them are known techniques for card manufacturing (paragraph [0022] +).  The Examiner notes that the claim recites that the card was formed by cold lamination via injection molding, and therefore an element of the card being formed by cold lamination/ injection molding is interpreted as part of the card and thus the card is formed by injection molding as the carrier of the card is formed by injection molding.  To clarify, the claims do not recite that every single element of the card is formed by injection molding.  Since the carrier is part of a card, the reference is interpreted to support that the card was formed via injection molding as the carrier is formed via injection molding.  The claim does not recite that every element is formed via cold lamination/ injection molding, or what specific elements of the card are formed cold lamination/ via injection molding, and therefore having the prior art reciting that the cad is manufactured formed via injection molding/ cold lamination or a combination therefore reads on the card formed via injection molding/ cold lamination.  The Examiner has interpreted that injection molding is an example of cold lamination as per the specification.  One would have been motivated to form the card by cold lamination via injection molding as one of the plurality of options taught (cold lamination and injection molding) to produce the results of a controlled shape (molding) and the benefits of cold lamination such as not requiring heating elements (simplicity).
At the time the invention was made, it would have been obvious to combine the teachings to use conventional techniques for ease of production, reduced cost, reliability, etc.
Re claim 25, the limitations have been discussed above.
Claims 1 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom (US 20030209608). 
Re claim 1, Blossom teaches a card comprising a magnetic emulator operable to serially communicate a data block of magnetic stripe information (FIG. 5, paragraph [0040]).  Blossom teaches an inductor 59 to emulate/write, which is broadly interpreted as a coil, since inductors are conventionally formed from a coil shape.  Though silent to a dynamic number, the Examiner notes that the credit card account umber can be interpreted as dynamic because it can be used for different purposes, and hence is dynamic.  Nonetheless, even single use/dynamic type card numbers are an obvious expedient, well within the art for security.  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  The Examiner notes that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore the Examiner note that the method of forming the card does not result in a product that is non obvious or different in a structurally distinct way over the prior art card which is taught as plastic (paragraph [0017]+).
Re claim 25, the limitations have been discussed above.
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/Tiffany, III, as discussed above, in view of Singh (US 2002032657).
	The teachings of Blossom/ Tiffany, III have been discussed above.
Blossom is silent to a card reader with a sensor for detecting swipe of the card (inertial movement sensor).
Singh teaches swipe detector 6, including a mechanical, magnetic, or other type of known detector.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Tiffany, III with those of Singh.
One would have been motivated to do this in order to detect a single swipe of the card by conventional means  Though silent to inertial, the Examiner notes that as Singh teaches mechanical, the use of a inertial sensor would have been obvious, as a type of mechanical sensor, to detect by movement.
Re claim 3, as discussed above, Singh teaches a mechanical sensor.  This is interpreted as a manual/mechanical control interface.
Re claim 4, the teachings of Blossom/Singh have been discussed above.  Though silent to duplicating a data block in transmission, the Examiner notes that it is well known and conventional in the art for cards to have redundant information on multiple tracks, and therefore that the emulator emulates the data block twice, such as when reading from multiple tracks (which are known to have redundant data/data blocks).
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/Perron et al., as discussed above, in view of Singh (US 2002032657).
	The teachings of Blossom/ Perron et al. have been discussed above.
Blossom is silent to a card reader with a sensor for detecting swipe of the card (inertial movement sensor).
Singh teaches swipe detector 6, including a mechanical, magnetic, or other type of known detector.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Perron et al. with those of Singh.
One would have been motivated to do this in order to detect a single swipe of the card by conventional means  Though silent to inertial, the Examiner notes that as Singh teaches mechanical, the use of a inertial sensor would have been obvious, as a type of mechanical sensor, to detect by movement.
Re claim 3, as discussed above, Singh teaches a mechanical sensor.  This is interpreted as a manual/mechanical control interface.
Re claim 4, the teachings of Blossom/Singh have been discussed above.  Though silent to duplicating a data block in transmission, the Examiner notes that it is well known and conventional in the art for cards to have redundant information on multiple tracks, and therefore that the emulator emulates the data block twice, such as when reading from multiple tracks (which are known to have redundant data/data blocks).
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Singh (US 2002032657).
	The teachings of Blossom have been discussed above.
Blossom is silent to a card reader with a sensor for detecting swipe of the card (inertial movement sensor).
Singh teaches swipe detector 6, including a mechanical, magnetic, or other type of known detector.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom with those of Singh.
One would have been motivated to do this in order to detect a single swipe of the card by conventional means  Though silent to inertial, the Examiner notes that as Singh teaches mechanical, the use of a inertial sensor would have been obvious, as a type of mechanical sensor, to detect by movement.
Re claim 3, as discussed above, Singh teaches a mechanical sensor.  This is interpreted as a manual/mechanical control interface.
Re claim 4, the teachings of Blossom/Singh have been discussed above.  Though silent to duplicating a data block in transmission, the Examiner notes that it is well known and conventional in the art for cards to have redundant information on multiple tracks, and therefore that the emulator emulates the data block twice, such as when reading from multiple tracks (which are known to have redundant data/data blocks).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III/ Singh, as discussed above, in view of Wallerstein (US 5955961).
The teachings of Blossom/Tiffany, III / Singh have been discussed above.
Blossom/Tiffany, III / Singh is silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/Tiffany, III / Singh with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al./ Singh, as discussed above, in view of Wallerstein (US 5955961).
The teachings of Blossom/Perron et al. / Singh have been discussed above.
Blossom/Perron et al. / Singh is silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/Perron et al. / Singh with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Singh, as discussed above, in view of Wallerstein (US 5955961).
The teachings of Blossom/ Singh have been discussed above.
Blossom/ Singh are silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Singh with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence.
Claims 24-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al., as discussed above, in view of Poidomani et al., (US 20070034700).
 The teachings of Blossom/ Perron et al. have been discussed above but are silent to the sensors, display, processor and an IC chip/RFID.  
Re claim 24, the Examiner notes that Poidomani et al. teaches sensors 70 to detect reading.  Though silent to capacitive sensors, the Examiner notes that the selection of a known type of sensor is an obvious expedient to produce expected results of read/swipe sensing, as discussed above.  Re claim 25, a flexible multilayer PCB is taught by PCB 136, and is known in the art for manufacturing practices, acceptability, costs, reliability, etc.  Re claim 26, Poidomani et al. teaches a display 58.  Re claims 27-28, Poidomani et al. teaches paragraph [0033] teaches smart card embodiment.  The use of a processor and a chip are an obvious expedient for a smart card embodiment.  Poidomani et al. teaches in paragraph [0087], RF ports.  The Examiner notes that a RFID and processor is an obvious expedient to function as a RFID card.  Poidomani et al. teaches both a smartcard and RF mode.  Therefore, having a processor, IC chip, and RFID are an obvious expedient to permit such functionality.  
At the time the invention was made, it would have been obvious to combine the teachings for a more power, versatile, reliable, and user friendly device.
Claims 24-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III, as discussed above, in view of Poidomani et al., (US 20070034700).
 The teachings of Blossom/ Tiffany, III have been discussed above but are silent to the sensors, display, processor and an IC chip/RFID.  
Re claim 24, the Examiner notes that Poidomani et al. teaches sensors 70 to detect reading.  Though silent to capacitive sensors, the Examiner notes that the selection of a known type of sensor is an obvious expedient to produce expected results of read/swipe sensing, as discussed above.  Re claim 25, a flexible multilayer PCB is taught by PCB 136, and is known in the art for manufacturing practices, acceptability, costs, reliability, etc.  Re claim 26, Poidomani et al. teaches a display 58.  Re claims 27-28, Poidomani et al. teaches paragraph [0033] teaches smart card embodiment.  The use of a processor and a chip are an obvious expedient for a smart card embodiment.  Poidomani et al. teaches in paragraph [0087], RF ports.  The Examiner notes that a RFID and processor is an obvious expedient to function as a RFID card.  Poidomani et al. teaches both a smartcard and RF mode.  Therefore, having a processor, IC chip, and RFID are an obvious expedient to permit such functionality.  
At the time the invention was made, it would have been obvious to combine the teachings for a more power, versatile, reliable, and user friendly device.
Claims 24-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Poidomani et al., (US 20070034700).
 The teachings of Blossom have been discussed above but are silent to the sensors, display, processor and an IC chip/RFID.  
Re claim 24, the Examiner notes that Poidomani et al. teaches sensors 70 to detect reading.  Though silent to capacitive sensors, the Examiner notes that the selection of a known type of sensor is an obvious expedient to produce expected results of read/swipe sensing, as discussed above.  Re claim 25, a flexible multilayer PCB is taught by PCB 136, and is known in the art for manufacturing practices, acceptability, costs, reliability, etc.  Re claim 26, Poidomani et al. teaches a display 58.  Re claims 27-28, Poidomani et al. teaches paragraph [0033] teaches smart card embodiment.  The use of a processor and a chip are an obvious expedient for a smart card embodiment.  Poidomani et al. teaches in paragraph [0087], RF ports.  The Examiner notes that a RFID and processor is an obvious expedient to function as a RFID card.  Poidomani et al. teaches both a smartcard and RF mode.  Therefore, having a processor, IC chip, and RFID are an obvious expedient to permit such functionality.  
At the time the invention was made, it would have been obvious to combine the teachings for a more power, versatile, reliable, and user friendly device.
Claims 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III, as discussed above, in view of Narendra et al. (US 7364092).
The teachings of Blossom/ Tiffany, III have been discussed above.
The Examiner notes that it is known in the art for magnetic striped cards to have data 
tracks, but the prior art of Blossom is silent to a separate magnetic emulator operable to (not a positive recitation) communicate a second data block, and emulating twice
Narendra et al. teaches such limitations (FIG. 3-4 and col 2, lines 46+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Tiffany, III with those of Narendra et al.
One would have done this in order to communicate track data as per a conventional magnetic stripe card of a plurality of tracks.  The Examiner notes that a card reader is well known and conventional in the art as an obvious expedient to read the card data.
Re claim 4, the Examiner has interpreted that as data tracks store duplicate data and as data tracks are taught by Narendra et al. to communicate, that the data block can be interpreted as emulated twice.
Re claim 5, serial communication has been taught above via Blossom.  Narendra et al. teaches plural tracks/ second data block.  Alternatively, a second data block can be interpreted as merely a chunk/ block of a piece of data communicated such as portions of an account number, or other data, for example. 
Re claim 6, though silent to the alignment of the emulators being vertically aligned, the Examiner notes that as the data tracks are understood to be vertically aligned, it would have been obvious to one of ordinary skill in the art to have the emulators vertically aligned in order to correspond to conventional data track positioning for reading purposes.
Re claim 7, though silent to the positioning of the emulators, the Examiner notes that positioning the elements would have been an obvious matter of design variation, such as to conform to system constraints such as sizing on the limited area of the card.  Further, it would have been obvious for separate track emulators to be vertically offset/staggered in order to correspond to the location of the tracks which are staggered/offset.
Re claims 8-9, Narendra et al. teaches first and second data tracks of a credit card (col 1, lines 61+).
Claims 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al., as discussed above, in view of Narendra et al. (US 7364092).
The teachings of Blossom/ Perron et al. have been discussed above.
The Examiner notes that it is known in the art for magnetic striped cards to have data 
tracks, but the prior art of Blossom is silent to a separate magnetic emulator operable to (not a positive recitation) communicate a second data block, and emulating twice
Narendra et al. teaches such limitations (FIG. 3-4 and col 2, lines 46+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Perron et al. with those of Narendra et al.
One would have done this in order to communicate track data as per a conventional magnetic stripe card of a plurality of tracks.  The Examiner notes that a card reader is well known and conventional in the art as an obvious expedient to read the card data.
Re claim 4, the Examiner has interpreted that as data tracks store duplicate data and as data tracks are taught by Narendra et al. to communicate, that the data block can be interpreted as emulated twice.
Re claim 5, serial communication has been taught above via Blossom.  Narendra et al. teaches plural tracks/ second data block.  Alternatively, a second data block can be interpreted as merely a chunk/ block of a piece of data communicated such as portions of an account number, or other data, for example. 
Re claim 6, though silent to the alignment of the emulators being vertically aligned, the Examiner notes that as the data tracks are understood to be vertically aligned, it would have been obvious to one of ordinary skill in the art to have the emulators vertically aligned in order to correspond to conventional data track positioning for reading purposes.
Re claim 7, though silent to the positioning of the emulators, the Examiner notes that positioning the elements would have been an obvious matter of design variation, such as to conform to system constraints such as sizing on the limited area of the card.  Further, it would have been obvious for separate track emulators to be vertically offset/staggered in order to correspond to the location of the tracks which are staggered/offset.
Re claims 8-9, Narendra et al. teaches first and second data tracks of a credit card (col 1, lines 61+).
Claims 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Narendra et al. (US 7364092).
The teachings of Blossom have been discussed above.
The Examiner notes that it is known in the art for magnetic striped cards to have data 
tracks, but the prior art of Blossom is silent to a separate magnetic emulator operable to (not a positive recitation) communicate a second data block, and emulating twice
Narendra et al. teaches such limitations (FIG. 3-4 and col 2, lines 46+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom with those of Narendra et al.
One would have done this in order to communicate track data as per a conventional magnetic stripe card of a plurality of tracks.  The Examiner notes that a card reader is well known and conventional in the art as an obvious expedient to read the card data.
Re claim 4, the Examiner has interpreted that as data tracks store duplicate data and as data tracks are taught by Narendra et al. to communicate, that the data block can be interpreted as emulated twice.
Re claim 5, serial communication has been taught above via Blossom.  Narendra et al. teaches plural tracks/ second data block.  Alternatively, a second data block can be interpreted as merely a chunk/ block of a piece of data communicated such as portions of an account number, or other data, for example. 
Re claim 6, though silent to the alignment of the emulators being vertically aligned, the Examiner notes that as the data tracks are understood to be vertically aligned, it would have been obvious to one of ordinary skill in the art to have the emulators vertically aligned in order to correspond to conventional data track positioning for reading purposes.
Re claim 7, though silent to the positioning of the emulators, the Examiner notes that positioning the elements would have been an obvious matter of design variation, such as to conform to system constraints such as sizing on the limited area of the card.  Further, it would have been obvious for separate track emulators to be vertically offset/staggered in order to correspond to the location of the tracks which are staggered/offset.
Re claims 8-9, Narendra et al. teaches first and second data tracks of a credit card (col 1, lines 61+).
Claims  6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III /, as discussed above, in view of Nordentoft et al. (US 20050194452).
The teachings of Blossom/ Tiffany, III  have been discussed above.
Blossom is silent to vertical staggering/ positioning
Nordentoft et al. teaches  a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Tiffany, III with those of Nordentoft et al.
One would have been motivated to do this for placement of the emulators in order to generate the desired signals upon activation.
Claims  6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al. /, as discussed above, in view of Nordentoft et al. (US 20050194452).
The teachings of Blossom/ Perron et al.  have been discussed above.
Blossom is silent to vertical staggering/ positioning
Nordentoft et al. teaches  a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Perron et al. with those of Nordentoft et al.
One would have been motivated to do this for placement of the emulators in order to generate the desired signals upon activation.
Claims  6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of Nordentoft et al. (US 20050194452).
The teachings of Blossom/ have been discussed above.
Blossom is silent to vertical staggering/ positioning
Nordentoft et al. teaches  a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom with those of Nordentoft et al.
One would have been motivated to do this for placement of the emulators in order to generate the desired signals upon activation.
Claims 10, 29-30, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Shoemaker (US 20080116285).
The teachings of Poidomani et al. /Blossom have been discussed above where Poidomani teaches sensors 70 and Blossom teaches serial communication (paragraph [0040]) to mimic a magnetic stripe read.
Poidomani et al. /Blossom are silent to the sensor being capacitive.
Shoemaker teaches such limitations (paragraph [0092]+), wherein it is determining the material capacitance for sensing.
At the time the invention was made, it would have been obvious to do this as an accurate way to sense coupling of the card and reader.  
Re claim 29, Blossom teaches a plurality of sensors 70, as discussed above
Re claim 30, the magnetic stripe data is interpreted as track data.
Re claims 35-36, Poidomani et al. teaches such limitations as discussed above.
Re claims 35-36, a coil and flexible circuit board have been discussed above, as Poidomani et al. teaches flexible multilayer PCB (136) and broadcaster (68) with multiple coils for tracks.  Paragraphs [0125] + teaches the emulator can be fabricated on the PCB (interpreted as disposed/ formed/ disposed on the PCB).  It would have been obvious to fabricate/make/dispose on the PCB for connectivity.  The method of forming a device is not germane to patentability of the device itself.  
Re claims 37-38, though silent to wire traces, the Examiner notes that it is well known and conventional in the art to use vias and traces for electrical connectivity in PCB based devices.  Regarding a particular size of the elements, the Examiner notes that mere sizing of known PCB conductive traces/vias is a matter well within the ordinary skill in the art based on system constraints in order to have connectivity between different PCB components/layers.  
Claims 10, 29-30, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom in view of Poidomani et al. (US 20070034700) and Shoemaker (US 20080116285).
The teachings of Blossom have been discussed above with a magnetic stripe emulator where the inductor outputs field patterns to a reading device serially to emulate data encoded on a strip.
Blossom is silent to the read head detector detecting a capacitance.  The teachings of Poidomani et al. have been discussed above where Poidomani teaches sensors 70 and no stripe and Blossom teaches serial communication (paragraph [0040]) to mimic a magnetic stripe read.  
Blossom/Poidomani et al. are silent to the sensor being capacitive.
Shoemaker teaches such limitations (paragraph [0092] +), wherein it is determining the material capacitance for sensing.  The claim does not recite a capacitance of the read head, merely a capacitance of a material.  This is interpreted as a read head detector as it is used to sense/ detect swipes which indicate a read head.  
At the time the invention was made, it would have been obvious to do this as an accurate way to sense coupling of the card and reader.  
Re claim 29, Blossom teaches a plurality of sensors 70, as discussed above.  It would have been obvious to combine the teachings for improved detection.  
Re claim 30, the magnetic stripe data is interpreted as track data.
Re claims 35-38, Poidomani et al. teaches such limitations, as discussed above.
Claims 10, 29-30, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narendra et al. / Blossom/, as discussed above, in view of Shoemaker, as discussed above, and Poidomani et al., as discussed above.
The teachings of Narendra et al. / Blossom have been discussed above but are silent to the sensor as recited.
The teachings of Shoemaker have been discussed above, and it would have been obvious to combine for swipe detection.
Narendra et al/ Blossom/ Shoemaker are silent to a plurality of sensors.
Poidomani et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Narendra et al. /Blossom/ Shoemaker with those of Poidomani et al.
One would have been motivated to do this for additional detection.
Re claims 35-38, Poidomani et al. teaches such limitations as discussed above, for expected results, ease of use/manufacturing, costs, reliability, etc.
Claims 10,  31, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Blossom, as discussed above, in view of Shoemaker, as discussed above, in view of Nordentoft et al., as discussed above.
The teachings of Poidomani et al. / Blossom/ have been discussed above but are silent to the recited sensor.
Shoemaker teaches such limitations (paragraph [0092] +), wherein it is determine the material capacitance for sensing.
At the time the invention was made, it would have been obvious to do this as an accurate way to sense coupling of the card and reader.  
Poidomani et al. /Blossom/ Shoemaker are silent to f2f encoding.
Nordentoft et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Blossom/ Shoemaker with those of Nordentoft et al. for security.  Poidomani et al. teaches the limitations of claims 35-38 above.
Claims 10, 31, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Poidomani et al./ Shoemaker, as discussed above, in view of Nordentoft et al., as discussed above.
The teachings of Blossom/ Poidomani et al. have been discussed above.
Blossom/ Poidomani et al. /Shoemaker are silent to f2f encoding.
Nordentoft et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Poidomani et al. / Shoemaker with those of Nordentoft et al. for security.  Re claims 35-36, Poidomani et al. teaches such limitations as discussed above, which are obvious to combine for conventional manufacturing, flexibility, cost, expected results, etc. The limitations of 35-38 have been discussed above and are an obvious expedient for expected results. 
Claims 10 and 32-36 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom/ Shoemaker, as discussed above, in view of Gutman et al. (US 6206293). 
The teachings of Poidomani et al. / Blossom have been discussed above.
Poidomani et al. /Blossom/ Shoemaker are silent to changing the direction at different frequencies.
Gutman et al. teaches that a change in the direction of an arrow represents a change in the magnetic field.  This is interpreted as changing the direction in order to change the bits being represented (emulating of the card data).  By detecting the frequency of the changes, the information stream is interpreted.  Based upon the stream, the frequency of the changes is different.  Re claim 34, the data block is interpreted as being serially communicated by generating and removal of the field as discussed above in order to generate the data (0’s and 1’s) corresponding to magnetic stripe data.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Blossom/ Shoemaker with those of Gutman et al. in order to mimic conventional signals.
Claims 10 and 32-36 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Poidomani et al./ Shoemaker, as discussed above, in view of Gutman et al. (US 6206293). 
The teachings of Blossom/ Poidomani et al. / Shoemaker have been discussed above.
Blossom/ Poidomani et al. / Shoemaker are silent to changing the direction at different frequencies.
Gutman et al. teaches that a change in the direction of an arrow represents a change in the magnetic field.  This is interpreted as changing the direction in order to change the bits being represented (emulating of the card data).  By detecting the frequency of the changes, the information stream is interpreted.  Based upon the stream, the frequency of the changes is different.  Re claim 34, the data block is interpreted as being serially communicated by generating and removal of the field as discussed above in order to generate the data (0’s and 1’s) corresponding to magnetic stripe data.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of /Blossom/ Poidomani et al. / Shoemaker with those of Gutman et al. in order to mimic conventional signals.
Claims 10, 29-30, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom, as discussed above, in view of Bernstein et al. (US 4795898). 
The teachings of Poidomani et al. /Blossom have been discussed above where Poidomani teaches sensors 70 and Blossom teaches serial communication (paragraph [0040]) to mimic a magnetic stripe read.
Poidomani et al. /Blossom are silent to the sensor being capacitive.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts/ communicates data bidirectionally, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection) and detect swipes/usage.  The capacitive plates can be interpreted as a plurality of sensors re claim 29.
Re claim 29, Blossom teaches a plurality of sensors 70, as discussed above
Re claim 30, the magnetic stripe data is interpreted as track data.
Re claims 35-36, Poidomani et al. teaches such limitations as discussed above.
Re claims 35-36, a coil and flexible circuit board have been discussed above, as Poidomani et al. teaches flexible multilayer PCB (136) and broadcaster (68) with multiple coils for tracks.  Paragraphs [0125] + teaches the emulator can be fabricated on the PCB (interpreted as disposed/ formed/ disposed on the PCB).  It would have been obvious to fabricate/make/dispose on the PCB for connectivity.  The method of forming a device is not germane to patentability of the device itself.  
Re claims 37-38, though silent to wire traces, the Examiner notes that it is well known and conventional in the art to use vias and traces for electrical connectivity in PCB based devices.  Regarding a particular size of the elements, the Examiner notes that mere sizing of known PCB conductive traces/vias is a matter well within the ordinary skill in the art based on system constraints in order to have connectivity between different PCB components/layers.  
Claims 10, 29-30, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/Poidomani et al. as discussed above, in view of Bernstein et al. as discussed above.
The teachings of Blossom/Poidomani et al. have been discussed above where Poidomani teaches sensors 70 and no stripe and Blossom teaches serial communication (paragraph [0040]) to mimic a magnetic stripe read.  
Blossom/Poidomani et al. are silent to the sensor being capacitive.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection) and detect swiping/usage.  
Re claim 29, Blossom teaches a plurality of sensors 70, as discussed above.  It would have been obvious to combine the teachings for improved detection.  
Re claim 30, the magnetic stripe data is interpreted as track data.
Re claims 35-38, Poidomani et al. teaches such limitations, as discussed above.
The capacitive plates can be interpreted as a plurality of sensors re claim 29.
Claims 10, 29-30, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narendra et al. / Blossom/, as discussed above, in view of Bernstein et al., as discussed above, and Poidomani et al., as discussed above.
The teachings of Narendra et al. / Blossom have been discussed above but are silent to the sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection) and detect swipes/usage.  
Narendra et al/ Blossom/ Bernstein are silent to a plurality of sensors.  However, the plates of Bernstein et al. are interpreted as a plurality of sensors.  
Further, Poidomani et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Narendra et al. /Blossom/ Bernstein et al. with those of Poidomani et al.
One would have been motivated to do this for additional detection.
Re claims 35-38, Poidomani et al. teaches such limitations as discussed above, for expected results, ease of use/manufacturing, costs, reliability, etc.
Claims 10,  31, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Blossom, as discussed above, in view of Bernstein et al., as discussed above, in view of Nordentoft et al., as discussed above.
The teachings of Poidomani et al. / Blossom/ have been discussed above but are silent to the recited sensor.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection) and detect swipes/usage.  The capacitive plates can be interpreted as a plurality of sensors re claim 29.
Poidomani et al. /Blossom/ Shoemaker are silent to f2f encoding.
Nordentoft et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Blossom/ Shoemaker with those of Nordentoft et al. for security.  Poidomani et al. teaches the limitations of claims 35-38 above.
Claims 10, 31, and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Poidomani et al./ Bernstein et al., as discussed above, in view of Nordentoft et al., as discussed above.
The teachings of Blossom/ Poidomani et al. / Bernstein have been discussed above.
Blossom/ Poidomani et al. /Bernstein et al. are silent to f2f encoding.
Nordentoft et al. teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Poidomani et al. / Bernstein with those of Nordentoft et al. for security.  Re claims 35-36, Poidomani et al. teaches such limitations as discussed above, which are obvious to combine for conventional manufacturing, flexibility, cost, expected results, etc. The limitations of 35-38 have been discussed above and are an obvious expedient for expected results. 
Claims 10 and 32-36 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al./Blossom/ Bernstein, as discussed above, in view of Gutman et al. (US 6206293). 
The teachings of Poidomani et al. / Blossom have been discussed above.
Poidomani et al. /Blossom/ Shoemaker are silent to changing the direction at different frequencies.
Gutman et al. teaches that a change in the direction of an arrow represents a change in the magnetic field.  This is interpreted as changing the direction in order to change the bits being represented (emulating of the card data).  By detecting the frequency of the changes, the information stream is interpreted.  Based upon the stream, the frequency of the changes is different.  Re claim 34, the data block is interpreted as being serially communicated by generating and removal of the field as discussed above in order to generate the data (0’s and 1’s) corresponding to magnetic stripe data.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. /Blossom/ Bernstein with those of Gutman et al. in order to mimic conventional signals.
Claims 10 and 32-36 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Poidomani et al./ Bernstein et al., as discussed above, in view of Gutman et al. (US 6206293). 
The teachings of Blossom/ Poidomani et al. / Shoemaker have been discussed above.
Blossom/ Poidomani et al. / Shoemaker are silent to changing the direction at different frequencies.
Gutman et al. teaches that a change in the direction of an arrow represents a change in the magnetic field.  This is interpreted as changing the direction in order to change the bits being represented (emulating of the card data).  By detecting the frequency of the changes, the information stream is interpreted.  Based upon the stream, the frequency of the changes is different.  Re claim 34, the data block is interpreted as being serially communicated by generating and removal of the field as discussed above in order to generate the data (0’s and 1’s) corresponding to magnetic stripe data.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of /Blossom/ Poidomani et al. / Bernstein with those of Gutman et al. in order to mimic conventional signals.
Claims 11-13, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above.
The teachings of Blossom have been discussed above.
Re claim 11, though silent to a multiple layer printed circuit board, the Examiner notes that as circuit elements are disposed on the card, it would have been obvious to one of ordinary skill in the art to use conventional PCB fabrication (multilayer circuit boards) in order to permit connectivity of the circuit devices.  Though silent to a coil that is printed on the multilayer PCB, the Examiner note that the method of forming is not germane to the apparatus and as the prior art has a coil/ antenna it reads on the structure.  
Re claim 12, as the card is interpreted as flexible, the PCB is interpreted as flexible (to a certain degree).  The Examiner notes that the claim regarding flexibility is very broad, and PCB’s are interpreted to have a degree of flexibility.
Re claim 13, Blossom teaches a battery 57, a processor 52, but only a single inductor (not a second magnetic emulator).
Re claim 15, a multilayer PCB (2 or more layers) has been discussed above.
Re claim 19, Blossom teaches a battery 57 and a processor 52.
Claims 11-13, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above in view of Yin (US 20090145971)
The teachings of Blossom have been discussed above.
Re claim 11, though silent to a multiple layer printed circuit board, the Examiner notes that as circuit elements are disposed on the card, it would have been obvious to one of ordinary skill in the art to use conventional PCB fabrication (multilayer circuit boards) in order to permit connectivity of the circuit devices.  
Blossom is silent to a printed antenna.
Yin teaches such limitations (paragraph [0005]+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to use known techniques for ease of manufacturing. 
Re claim 12, as the card is interpreted as flexible, the PCB is interpreted as flexible (to a certain degree).  The Examiner notes that the claim regarding flexibility is very broad, and PCB’s are interpreted to have a degree of flexibility.
Re claim 13, Blossom teaches a battery 57, a processor 52, but only a single inductor (not a second magnetic emulator).
Re claim 15, a multilayer PCB (2 or more layers) has been discussed above.
Re claim 19, Blossom teaches a battery 57 and a processor 52.
Claims 11-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom, as discussed above, in view of  Poidomani et al. (US 20070034700).
The teachings of Blossom have been discussed above, including, re claim 19, a processor and battery (FIG. 5).
Blossom is silent to a multilayer PCB that is flexible and that the emulator is fabricated on the PCB (interpreted as attached/connected/ formed on/ disposed/ made on/ etc.).  The Examiner notes that the method of forming a device is not germane to the patentability of the device itself.
Re claims 11-12, Poidomani et al. teaches a magnetic card emulator with a flexible multilayer PCB (136) and broadcaster (68) with multiple coils for tracks.  Paragraphs [0125] + teaches the emulator can be fabricated on the PCB (interpreted as disposed on the PCB) which is flexible and multilayer.  It would have been obvious to fabricate on the PCB for connectivity.  Simply put, the emulator is on the PCB, and hence is interpreted as fabricated on (see FIG. 6) as a means to dispose the emulator on the PCB (see paragraph [0117] which teaches fabrication of the broadcaster to the board and paragraph [0127]+ teaches lithographic fabricating of the coils as well.   As discussed above, the method of forming is not germane to the patentability of the device.   Re claim 13, Poidomani et al. teaches such limitations (FIG. 3), as an obvious expedient to communicate a plurality of data electronically, for increased storage/versatility of the card.   Re claim 14, though silent, the Examiner notes that it would have been obvious for the coils to have parts on different layers of the PCB in order to affect connectivity of the circuit elements on the PCB as is conventional in the art, such as (front/back layers).  Simply put, a coil placed on a layer with other layers stacked is interpreted to read on the coil being provided on multiple layers.  The Examiner has interpreted the coil as 3-d as it has a finite thickness (understood). Re claims 15, multilayer has been discussed above.  Re claim 16, the emulator is interpreted as having driving circuitry as what is controlling the emulation.  Re claims 17-18, Poidomani et al. teaches such limitations via its track emulators.   Re claim 19, a battery and processor have been discussed above.
Re claim 20, paragraph [0108] teaches insulating layers but it silent to a FR4 layer.  However, the Examiner notes that an Fr4 layer is an obvious expedient, in the production of PCBs, as to provide a flame retardant resin/epoxy for the layers for expected results. Re claim 21, paragraph [0033] teaches smart card embodiment.  The use of a processor and a chip are an obvious expedient for a smart card embodiment.  Re claim 22, paragraph [0087] teaches RF ports.  The Examiner notes that a RFID and processor is an obvious expedient to function as a RFID card.  Re claim 23, Poidomani et al. teaches both a smartcard and RF mode.  Therefore, having a processor, IC chip, and RFID are an obvious expedient to permit such functionality.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom with those of Poidomani et al.
One would have been motivated to do this for conventional circuitry connections using multilayer PCBs. 
Claims 11-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Yin, as discussed above, in view of  Poidomani et al. (US 20070034700).
The teachings of Blossom have been discussed above, including, re claim 19, a processor and battery (FIG. 5).
Blossom/ Yin is silent to a multilayer PCB that is flexible and that the emulator is fabricated on the PCB (interpreted as attached/connected/ formed on/ disposed/ made on/ etc.).  The Examiner notes that the method of forming a device is not germane to the patentability of the device itself.
Re claims 11-12, Poidomani et al. teaches a magnetic card emulator with a flexible multilayer PCB (136) and broadcaster (68) with multiple coils for tracks.  Paragraphs [0125] + teaches the emulator can be fabricated on the PCB (interpreted as disposed on the PCB) which is flexible and multilayer.  It would have been obvious to fabricate on the PCB for connectivity.  Simply put, the emulator is on the PCB, and hence is interpreted as fabricated on (see FIG. 6) as a means to dispose the emulator on the PCB (see paragraph [0117] which teaches fabrication of the broadcaster to the board and paragraph [0127]+ teaches lithographic fabricating of the coils as well.   As discussed above, the method of forming is not germane to the patentability of the device.   Re claim 13, Poidomani et al. teaches such limitations (FIG. 3), as an obvious expedient to communicate a plurality of data electronically, for increased storage/versatility of the card.   Re claim 14, though silent, the Examiner notes that it would have been obvious for the coils to have parts on different layers of the PCB in order to affect connectivity of the circuit elements on the PCB as is conventional in the art, such as (front/back layers).  Simply put, a coil placed on a layer with other layers stacked is interpreted to read on the coil being provided on multiple layers.  The Examiner has interpreted the coil as 3-d as it has a finite thickness (understood). Re claims 15, multilayer has been discussed above.  Re claim 16, the emulator is interpreted as having driving circuitry as what is controlling the emulation.  Re claims 17-18, Poidomani et al. teaches such limitations via its track emulators.   Re claim 19, a battery and processor have been discussed above.
Re claim 20, paragraph [0108] teaches insulating layers but it silent to a FR4 layer.  However, the Examiner notes that an Fr4 layer is an obvious expedient, in the production of PCBs, as to provide a flame retardant resin/epoxy for the layers for expected results. Re claim 21, paragraph [0033] teaches smart card embodiment.  The use of a processor and a chip are an obvious expedient for a smart card embodiment.  Re claim 22, paragraph [0087] teaches RF ports.  The Examiner notes that a RFID and processor is an obvious expedient to function as a RFID card.  Re claim 23, Poidomani et al. teaches both a smartcard and RF mode.  Therefore, having a processor, IC chip, and RFID are an obvious expedient to permit such functionality.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/ Yin with those of Poidomani et al.
One would have been motivated to do this for conventional circuitry connections using multilayer PCBs. 
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/Poidomani et al., as discussed above, in view of Banerji et al. (US 5166774).
The teachings of Blossom/Poidomani et al. have been discussed above.
Blossom/Poidomani et al. are silent to fr4.
Banerji et al. teaches such limitations (description referring to FIGS. 3a-3h).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/Poidomani et al. with those of Banerji et al. for flame retardant materials for manufacturing. 
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blossom/ Yin/ Poidomani et al., as discussed above, in view of Banerji et al. (US 5166774).
The teachings of Blossom/Yin/ Poidomani et al. have been discussed above.
Blossom/Win/ Poidomani et al. are silent to fr4.
Banerji et al. teaches such limitations (description referring to FIGS. 3a-3h).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Blossom/Yin/ Poidomani et al. with those of Banerji et al. for flame retardant materials for manufacturing. 
Claims 11-23 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above.
Re claims 11-12, Poidomani et al. teaches flexible multilayer PCB (136) and broadcaster (68) with multiple coils for tracks.  Paragraphs [0125] + teaches the emulator can be fabricated on the PCB (interpreted as disposed/formed/ assembled/ attached on the PCB).  It would have been obvious to fabricate/make/dispose on the PCB for connectivity.  The method of forming a device is not germane to patentability of the device itself.  Re claims 13-23, the limitations have been discussed above.
Claims 11-23 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above in view of Yin.
Re claims 11-12, Poidomani et al. teaches flexible multilayer PCB (136) and broadcaster (68) with multiple coils for tracks.  Paragraphs [0125] + teaches the emulator can be fabricated on the PCB (interpreted as disposed/formed/ assembled/ attached on the PCB).  It would have been obvious to fabricate/make/dispose on the PCB for connectivity.  The method of forming a device is not germane to patentability of the device itself.  Re claims 13-23, the limitations have been discussed above.
Poidomani et al. is silent to printing on the PCB.
Yin teaches such limitations as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings  for ease of manufacturing using known techniques.
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al./ Poidomani et al., as discussed above, in view of Shoemaker (US 20080116285).
The teachings of Blossom/ Perron et al. / Poidomani et al. have been discussed above but are silent to the capacitive sensor as recited.
Shoemaker teaches such limitations (paragraph [0092] +).
Prior to the effective filing date it would have been obvious to combine the teachings to detect card swiping.  
It would have been obvious for the capacitive sensors detect when a swipe is to occur by detecting the heads as such would be a detectable change for the capacitive sensors.  A benefit of capacitive sensors include speed, transparency, replacing physical sensors, easy to integrated into ICs,  and versatility as they can be used to detect speed, acceleration and other parameters.  
For clarification, the Examiner has interpreted the capacitive sensors, are operable to detect the read head (presence) because they are triggered when a swipe is about to take place, and therefore are operable to detect the presence of the magnetic read head when they are triggered right before the card is swiped through the head, thus indirectly providing an indication (detection) of the presence of the read head.
The Examiner notes Shoemaker teaches capacitance sensors at paragraph [0092].  Shoemaker also teaches in paragraph [0057] the use of physical force detectors for detecting swipes (interpreted as read head).  The primary reference to Poidomani et al. teaches in paragraph [0098] that “…sensors 70 provide signals to general processor 52 to indicate that the card has made physical contact with the reader.  Sensors 70 may take various forms including physical switches, pressure sensors or other alternatives which will be apparent to those of skill in the art.”  Therefore, the Examiner notes that as pressure/ force/ physical sensors have already been taught, it would have been obvious that the capacitive sensor as taught by Shoemaker et al. is capable of being used as a capacitive read head detector/ sensor since it would be triggered upon the force/ pressure received when passing through a read head.  Therefore, the capacitive sensor of the prior art is interpreted as being capable to detect the read head, as it would be triggered by force/ pressure applied by the read head, and thus since the prior art teaches the card detecting physical force (read head), and capacitive sensing is a way of sensing force via the pressure/ force applied to the capacitive sensors, the Examiner contents that capacitive sensors that are accepting/ measuring the pressure of a finger would also be capable of measuring the pressure of a read head (read head detection/ sensing).  As the claims are drawn to card claims and not method claims, as long as the prior art structure is capable of performing the step of read head detecting, it reads on the claim limitations.  Since a capacitive sensor of Shoemaker et al. is seen by the examiner as capable of detecting a read head (force/pressure), it is interpreted to read on the claim limitations. 
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III/ Poidomani et al., as discussed above, in view of Shoemaker (US 20080116285).
The teachings of Blossom/ Tiffany, III / Poidomani et al. have been discussed above but are silent to the capacitive sensor as recited.
Shoemaker teaches such limitations (paragraph [0092] +).
Prior to the effective filing date it would have been obvious to combine the teachings to detect card swiping.  
It would have been obvious for the capacitive sensors detect when a swipe is to occur by detecting the heads as such would be a detectable change for the capacitive sensors.  A benefit of capacitive sensors include speed, transparency, replacing physical sensors, easy to integrated into ICs,  and versatility as they can be used to detect speed, acceleration and other parameters.  
For clarification, the Examiner has interpreted the capacitive sensors, are operable to detect the read head (presence) because they are triggered when a swipe is about to take place, and therefore are operable to detect the presence of the magnetic read head when they are triggered right before the card is swiped through the head, thus indirectly providing an indication (detection) of the presence of the read head.
The Examiner notes Shoemaker teaches capacitance sensors at paragraph [0092].  Shoemaker also teaches in paragraph [0057] the use of physical force detectors for detecting swipes (interpreted as read head).  The primary reference to Poidomani et al. teaches in paragraph [0098] that “…sensors 70 provide signals to general processor 52 to indicate that the card has made physical contact with the reader.  Sensors 70 may take various forms including physical switches, pressure sensors or other alternatives which will be apparent to those of skill in the art.”  Therefore, the Examiner notes that as pressure/ force/ physical sensors have already been taught, it would have been obvious that the capacitive sensor as taught by Shoemaker et al. is capable of being used as a capacitive read head detector/ sensor since it would be triggered upon the force/ pressure received when passing through a read head.  Therefore, the capacitive sensor of the prior art is interpreted as being capable to detect the read head, as it would be triggered by force/ pressure applied by the read head, and thus since the prior art teaches the card detecting physical force (read head), and capacitive sensing is a way of sensing force via the pressure/ force applied to the capacitive sensors, the Examiner contents that capacitive sensors that are accepting/ measuring the pressure of a finger would also be capable of measuring the pressure of a read head (read head detection/ sensing).  As the claims are drawn to card claims and not method claims, as long as the prior art structure is capable of performing the step of read head detecting, it reads on the claim limitations.  Since a capacitive sensor of Shoemaker et al. is seen by the examiner as capable of detecting a read head (force/pressure), it is interpreted to read on the claim limitations. 
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Poidomani et al., as discussed above, in view of Shoemaker (US 20080116285).
The teachings of Blossom/ Poidomani et al. have been discussed above but are silent to the capacitive sensor as recited.
Shoemaker teaches such limitations (paragraph [0092] +).
Prior to the effective filing date it would have been obvious to combine the teachings to detect card swiping.  
It would have been obvious for the capacitive sensors detect when a swipe is to occur by detecting the heads as such would be a detectable change for the capacitive sensors.  A benefit of capacitive sensors include speed, transparency, replacing physical sensors, easy to integrated into ICs,  and versatility as they can be used to detect speed, acceleration and other parameters.  
For clarification, the Examiner has interpreted the capacitive sensors, are operable to detect the read head (presence) because they are triggered when a swipe is about to take place, and therefore are operable to detect the presence of the magnetic read head when they are triggered right before the card is swiped through the head, thus indirectly providing an indication (detection) of the presence of the read head.
The Examiner notes Shoemaker teaches capacitance sensors at paragraph [0092].  Shoemaker also teaches in paragraph [0057] the use of physical force detectors for detecting swipes (interpreted as read head).  The primary reference to Poidomani et al. teaches in paragraph [0098] that “…sensors 70 provide signals to general processor 52 to indicate that the card has made physical contact with the reader.  Sensors 70 may take various forms including physical switches, pressure sensors or other alternatives which will be apparent to those of skill in the art.”  Therefore, the Examiner notes that as pressure/ force/ physical sensors have already been taught, it would have been obvious that the capacitive sensor as taught by Shoemaker et al. is capable of being used as a capacitive read head detector/ sensor since it would be triggered upon the force/ pressure received when passing through a read head.  Therefore, the capacitive sensor of the prior art is interpreted as being capable to detect the read head, as it would be triggered by force/ pressure applied by the read head, and thus since the prior art teaches the card detecting physical force (read head), and capacitive sensing is a way of sensing force via the pressure/ force applied to the capacitive sensors, the Examiner contents that capacitive sensors that are accepting/ measuring the pressure of a finger would also be capable of measuring the pressure of a read head (read head detection/ sensing).  As the claims are drawn to card claims and not method claims, as long as the prior art structure is capable of performing the step of read head detecting, it reads on the claim limitations.  Since a capacitive sensor of Shoemaker et al. is seen by the examiner as capable of detecting a read head (force/pressure), it is interpreted to read on the claim limitations. 
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III/ Singh, as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Tiffany, III / Singh. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al./ Singh, as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Perron et al. / Singh. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Singh, as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Singh. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III/ Poidomani et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Tiffany, III / Poidomani et al. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al./ Poidomani et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Perron et al. / Poidomani et al. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Poidomani et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Poidomani et al. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Narendra et al./ Tiffany, III et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Narendra et al. / Tiffany, III have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Narendra et al./ Perron et al. et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Narendra et al. / Perron et al. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Narendra et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Blossom/ Narendra et al. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claims 1-3, 5-9, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Blossom and Tiffany, III, as discussed above.
Re claim 1 and 7, Nordentoft et al. teaches a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.   Further, it would have been obvious for separate track emulators to be vertically offset/staggered in order to correspond to the location of the tracks which are staggered/offset.  Coils are also taught (FIG. 1).  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Though silent to serial communication, as discussed above, and known in the art, it would have been obvious to communicate the data serially to mimic magnetic striped card output format. 
Nonetheless, Blossom teaches such limitations.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Blossom to mimic conventional cards.
Though Nordentoft et al. /Blossom are silent to the molding, Tiffany, III teaches such limitations, as discussed above. 
It would have been obvious to combine the teachings to use conventional techniques for ease of production, reduced cost, reliability, etc.
Re claims 2-3, Nordentoft et al. teaches suitable swipe sensors (paragraph [0077]).  Therefore, the use of the claimed sensors is an obvious expedient, based on known means to determine swipe detection.
Re claim 5, the limitations have been discussed above.
Re claim 6, the emulators can be interpreted as vertically aligned in that they are place parallel to each other.
Re claims 8-9 the limitations have been discussed above.
Re claims 24-25, the limitations have been addressed above where a capacitive sensor is an obvious expedient for detecting reading and that PCBs are obvious expedients for connectivity of circuit elements.
Claims 1-3, 5-9, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Blossom and Perron et al., as discussed above.
Re claim 1 and 7, Nordentoft et al. teaches a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.   Further, it would have been obvious for separate track emulators to be vertically offset/staggered in order to correspond to the location of the tracks which are staggered/offset.  Coils are also taught (FIG. 1).  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Though silent to serial communication, as discussed above, and known in the art, it would have been obvious to communicate the data serially to mimic magnetic striped card output format. 
Nonetheless, Blossom teaches such limitations.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Blossom to mimic conventional cards.
Though Nordentoft et al. /Blossom are silent to injection molding, Perron et al. teaches that injection molding/ cold lamination as discussed above.  
Prior to the effective filing date, it would have been obvious to combine the teachings to use conventional techniques for ease of production, reduced cost, reliability, etc.
Re claims 2-3, Nordentoft et al. teaches suitable swipe sensors (paragraph [0077]).  Therefore, the use of the claimed sensors is an obvious expedient, based on known means to determine swipe detection.
Re claim 5, the limitations have been discussed above.
Re claim 6, the emulators can be interpreted as vertically aligned in that they are place parallel to each other.
Re claims 8-9 the limitations have been discussed above.
Re claims 24-25, the limitations have been addressed above where a capacitive sensor is an obvious expedient for detecting reading and that PCBs are obvious expedients for connectivity of circuit elements.
Claims 1-3, 5-9, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Blossom, as discussed above.
Re claim 1 and 7, Nordentoft et al. teaches a card comprising a magnetic emulator operable to output a data block (FIG. 5), comprising first and second emulators that are vertically staggered as per FIG. 5 as the emulators are at different positions, to output card track data.   Further, it would have been obvious for separate track emulators to be vertically offset/staggered in order to correspond to the location of the tracks which are staggered/offset.  Coils are also taught (FIG. 1).  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Though silent to serial communication, as discussed above, and known in the art, it would have been obvious to communicate the data serially to mimic magnetic striped card output format. 
Nonetheless, Blossom teaches such limitations.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. with those of Blossom to mimic conventional cards.
Though Nordentoft et al. /Blossom are silent to injection molding/ cold laminating, the teachings have been discussed above.  
Re claims 2-3, Nordentoft et al. teaches suitable swipe sensors (paragraph [0077]).  Therefore, the use of the claimed sensors is an obvious expedient, based on known means to determine swipe detection.
Re claim 5, the limitations have been discussed above.
Re claim 6, the emulators can be interpreted as vertically aligned in that they are place parallel to each other.
Re claims 8-9 the limitations have been discussed above.
Re claims 24-25, the limitations have been addressed above where a capacitive sensor is an obvious expedient for detecting reading and that PCBs are obvious expedients for connectivity of circuit elements.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Blossom/ Tiffany, III, as discussed above, in view of Wallerstein as discussed above.
Re claim 4, the teachings of Nordentoft et al. /Blossom/ Tiffany, III have been discussed above, but Nordentoft et al. /Blossom are silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. /Blossom/ Tiffany, III with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Blossom/ Perron et al., as discussed above, in view of Wallerstein as discussed above.
Re claim 4, the teachings of Nordentoft et al. /Blossom/ Perron et al. have been discussed above, but Nordentoft et al. /Blossom/ Perron et al. are silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. /Blossom/ Perron et al. with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Blossom, as discussed above, in view of Wallerstein as discussed above.
Re claim 4, the teachings of Nordentoft et al. /Blossom have been discussed above, but Nordentoft et al. /Blossom are silent to emulating twice.
Wallerstein teaches emulating at least twice/repeating the emulation (col 7, lines 30+).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nordentoft et al. /Blossom with those of Wallerstein.
One would have been motivated to do this in order for the reading device to have sufficient opportunity to read the card/data sequence.
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Blossom/ Tiffany, III, as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Nordentoft et al. / Blossom/ Tiffany, III have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Blossom/ Perron et al., as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Nordentoft et al. / Blossom/ Perron et al. have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Blossom as discussed above, in view of Bernstein et al. (US 4795898).
The teachings of Narendra et al. / Blossom have been discussed above but are silent to the capacitive sensor as recited.
Bernstein et al. teaches capacitive elements which are operable to sense the magnetic read head via the capacitive sensors (FIG. 1 which teaches a physical electrode buried under a magnetic stripe with 4 capacitors (plates 125-128) which are interpreted as sensors operable to detect the read head because it interacts communicates data bidirectional, so therefore it is detecting a read head by communicating with it.  The claim does not recite that the processor is programmed to determine the presence of the reader via the capacitive sensor, or measure a value commensurate with the sensing.  Therefore, the capacitive plates of the card which interface with the reader/writer 15 read on the first and second capacitive sensors.  Therefore, it would have been obvious to combine such teachings with the magnetic emulator teachings in order to communicate the data (for differentially transferring the data from the reader to the card and vice versa without direct/ohmic electrical connection).  
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Blossom and Tiffany, III, as discussed above.
The teachings of Poidomani et al. have been discussed above.
Poidomani et al. is silent to serial communications.
Blossom teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Blossom in order to mimic magnetic card signals.
Though Poidomani et al. /Blossom are silent to injection molding, Tiffany, III teaches injection molding, including cold, as discussed above, interpreted to read on injection molding cold lamination. 
At the time the invention was made, it would have been obvious to combine the teachings to use conventional techniques for ease of production, reduced cost, reliability, etc.
Re claims 1-3, as discussed above, the type of sensors are an obvious expedient well within the ordinary skill in the art based on design constraints.  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Re claims 4, as tracks have duplicate data, two emulations are interpreted as obvious based on duplicate track data.
Re claims 5 and 8-9, separate emulators have been discussed above.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Blossom and Perron et al., as discussed above.
The teachings of Poidomani et al. have been discussed above.
Poidomani et al. is silent to serial communications.
Blossom teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Blossom in order to mimic magnetic card signals.
Though Poidomani et al. /Blossom are silent to injection molding/ cool lamination, Perron et al. teaches such limitations above. 
At the time the invention was made, it would have been obvious to combine the teachings to use conventional techniques for ease of production, reduced cost, reliability, etc.
Re claims 1-3, as discussed above, the type of sensors are an obvious expedient well within the ordinary skill in the art based on design constraints.  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Re claims 4, as tracks have duplicate data, two emulations are interpreted as obvious based on duplicate track data.
Re claims 5 and 8-9, separate emulators have been discussed above.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Blossom as discussed above.
The teachings of Poidomani et al. have been discussed above.
Poidomani et al. is silent to serial communications.
Blossom teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poidomani et al. with those of Blossom in order to mimic magnetic card signals.
Though Poidomani et al. /Blossom are silent to injection molding, the limitations have been discussed above re Blossom. 
At the time the invention was made, it would have been obvious to combine the teachings to use conventional techniques for ease of production, reduced cost, reliability, etc.
Re claims 1-3, as discussed above, the type of sensors are an obvious expedient well within the ordinary skill in the art based on design constraints.  Re the limitation that the card is formed by injection molding, the Examiner notes that the method of forming is not germane to the patentability of the device.  
Re claims 4, as tracks have duplicate data, two emulations are interpreted as obvious based on duplicate track data.
Re claims 5 and 8-9, separate emulators have been discussed above.
66.	Claims 10 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Perron et al./ Singh, Swafford, JR. et al. (US 20050168345).
	The teachings of over Blossom/ Perron et al./ Singh have been discussed above but are silent to explicitly reciting capacitive sensors for detecting.
	Swafford, Jr. et al. teaches capacitive sensing (paragraph [0122]+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to use a known type of sensor for detecting wherein the prior art teaches different sensors can be used, and thus using a specific (capacitive) sensor is using known techniques to achieve a known result (sensing a device via capacitance).  
67.	Claims 10 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blossom/ Tiffany, III./ Perron et al./ Singh, Swafford, JR. et al. (US 20050168345).
	The teachings of over Blossom/ Tiffany, III./ Singh have been discussed above but are silent to explicitly reciting capacitive sensors for detecting.
	Swafford, Jr. et al. teaches capacitive sensing (paragraph [0122]+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to use a known type of sensor for detecting wherein the prior art teaches different sensors can be used, and thus using a specific (capacitive) sensor is using known techniques to achieve a known result (sensing a device via capacitance).  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection provided above.
In response to the Applicants argument that the 112 rejection for forming by cold lamination via injection molding, the Examiner notes that if the Applicant is attempting to clarify that the card is formed by injection molding and by cold lamination, that such limitations should be explicitly recited, perhaps as a method claim, or by reciting that both steps are used instead of one “via” the other.  Second, cold lamination and injection molding appear to be different processes so it is unclear how the card is formed by cold lamination “via” injection molding.  For purposes of art Examination the Examiner will interpret the claim as an injection molding process.  The instant Applications’ specification only mentions “cold lamination via injection molding” one time, at paragraph [0008] wherein it states that a flexible PCB may be coupled to a flexible battery and hot-film laminated or cold laminated (e.g., injection molding) to form a card.  Given this sole mentioning, it appears that injection molding can be a type of cold laminating (the result of injection molding forming a laminate/ layer structure.  Therefore, it is unclear because laminating and injection molding are physically distinct processes as understood by the Examiner, as laminating involves layers adhered to each other, and injection molding is material being formed into molds/ shapes.  It appears that the Applicant is reciting that the injection molding on a surface is creating a layer.  However, the formation of a layer is not seen by the Examiner as a lamination. For purposes of art Examination the prior art such as that of injection molding to create parts of a card that are a layer (laminate) are interpreted to read on such limitations, such as cold molding operations.
In response to the Applicants argument that in re Thorpe is inapplicable because injection molding has been held to result in a different structure, the Examiner notes that the prior art structure does not appear patentably distinct from that of the claimed structure as the Applicant has not provided an explanation on how the recited limitations is germane to the device itself and the card formed by the prior art appears to function the same as the one claimed by the Applicant.  Therefore the method of forming the card does not appear to result in a different card than that of a typical card/ smartcard having a plastic/ polymer structure.  
Re the Applicants argument that the rejection of claims 1-5, 8, and 9 (Poidomani et al./ Blossom), the Examiner burden is unmet, the Examiner notes that the Examiner has provided a rationale to show that the claimed product appears to be the same or similar to that of the prior art, as the prior art card structures appear to be the same or similar to that formed by “cold lamination via injection molding”, due to the card having a traditional plastic/ polymer constructions.  The cards of the prior art, are interpreted as integral structures, which is what “injected molded” also conveys.  The Applicant has not come forward with evidence establishing a nonobvious difference between the claims product and the prior art product, as cards are formed in the prior art with the general understanding that cards are integral structures that would behave as one formed by cold lamination via injection molding.    Additionally, the Examiner has cited new art to Tiffany, III.
Re the art rejections regarding the card being “formed by cold lamination via injection molding” the Examiner notes that the provisional application at  paragraph [0019] teaches that the card can be cold laminated.  However, when discussing molding, the provisional teaches the use of warm laminate.  It is unclear how cold laminate would be cured and what material a cold laminate is, as the provisional teaches only a warm laminate.  
Re the Applicants argument re claim 10, the Examiner asserts that Shoemaker detects a capacitance of a material, which can be used to detect when a swipe is going to occur, and hence is broadly interpreted to read on a read head detector as the claim does not recite that the capacitance of a read head is measured from the read head, for example.  As the capacitive sensor of Shoemaker detects when a swipe is about to occur, which is indicative of a read head being present, a capacitance of a material is detected, and thus the teachings of Shoemaker function as a “read head detector” as they indicate when a read and hence a read head will be operated.  
Additionally, the teachings of Bernstein et al. as discussed above also use capacitive plates on a card to detect a read head, via interaction/ coupling with the read head.  Therefore, Bernstein et al. teaches a capacitive sensor that can be used to detect a read head, and thus obviates a sensor of the capacitive type being used with a read head such as for claims 10, 24, for example, as a known type of capacitive sensing/ coupling.
Further, the new art to Swafford, Jr. et al. is applied for claims 10 and 24 for capacitive sensing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2876